ELLIS, Judge.
This- is a suit by an exclusive agent duly ■appointed under power of attorney on behalf of the plaintiff who was in the armed ■services of the United States Government on the date of its filing, for rent allegedly -due by the defendant.
The defendant first filed an exception of no right or cause of action on the ground .that the allegations of the petition did not -disclose any privity of contract between the plaintiff and defendant, which was overruled and answer was filed in which the defendant admitted that it had entered into a rental agreement with the exclusive agent as alleged at the stipulated monthly rental, but denied any indebtedness under the agreement.
The case was duly tried without any testimony being taken or transcribed.
Judgment was rendered in favor of the plaintiff and the defendant appealed.
On the date that this case was regularly set for argument, counsel for defendant made no appearance, and no explanation for such absence and filed no brief.
The appeal will accordingly be dismissed.
Had counsel appeared, argued the case :and submitted a brief, there is no testimony in the record and no agreed statement of fact, nor was any request made of the trial judge to supply a statement of fact, and, therefore, the judgment of the lower court ■would have been affirmed.
Appeal dismissed.